           Case 1:16-cv-01143-GHW Document 177 Filed 08/31/21 Page 1 of 2

                                                                   USDC SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC #: _________________
 ------------------------------------------------------------- X   DATE FILED: 08/31/2021
                                                               :
 ROY TAYLOR,                                                   :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :     1:16-cv-01143-GHW
                              -v-                              :
                                                               :           ORDER
 NYPD OFFICER ALYSSA TRIGENO,                                  :
 NYPD SGT. MICHAEL DUNLAVEY,                                   :
 RIKERS C.O. QUAYYUM, and CITY OF                              :
 NEW YORK,                                                     :
                                                               :
                                            Defendants. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         The Court previously ordered the parties to appear via videoconference on August 26, 2021

at 3:00 PM regarding a series of discovery-related issues in this case. That hearing is rescheduled for

September 21, 2021 at 4:00 p.m.

         IT IS ORDERED that the Warden or other official in charge of the Anna M. Kross Center

at Rikers Island produce Roy Taylor, 04528137Q, on September 21, 2021, no later than 4:00 p.m., to

a suitable location within the Anna M. Kross Center that is equipped with videoconferencing

equipment, for the purpose of participating by a videoconference with the Court and defense

counsel.

         If this time and date presents an inconvenience, the Warden or the Warden’s designee

should promptly inform Chambers by emailing woodsnysdchambers@nysd.uscourts.gov.

         Defense counsel is directed to (1) send this order to the Warden immediately; and (2)

contact the correctional facility to confirm its ability to conduct the conference by videoconference

and to confirm the platform that the facility will use to host the videoconference. The Court
         Case 1:16-cv-01143-GHW Document 177 Filed 08/31/21 Page 2 of 2



understands that Rikers Island uses Microsoft Teams. If another platform is to be used, the Court

requests that defense counsel inform the Court of that fact promptly. The Court expects that the

facility will distribute a link for the videoconference to participants no later than two business days

prior to the conference.

        The Clerk of Court is directed to mail a copy of this order to the plaintiff by first class and

certified mail.

        SO ORDERED.

Dated: August 31, 2021
       New York, New York                                      _____
                                                                  _ ____
                                                                     ___ _____________
                                                          __________________________________
                                                                 GR
                                                                  REG
                                                                    EGOR
                                                                       GOR
                                                                 GREGORY  RY H. WOODS
                                                                                 WOOD
                                                                                       Jud
                                                                United States District Judge




                                                    2
